Citation Nr: 1008549	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-33 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for congestive heart 
failure, claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1988 to April 
1992, followed by a period of unverified reserve service.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which in pertinent part denied service connection for 
hypertension and congestive heart failure.  

The October 2007 rating decision also denied service 
connection for PTSD.  However, in a subsequent rating 
decision of August 2008, the RO granted service connection 
for the Veteran's PTSD.  Accordingly, this issue is no longer 
before the Board.

The issue of entitlement to service connection for coronary 
artery disease has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it and it is referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no current diagnosis of congestive heart failure.





CONCLUSION OF LAW

Congestive heart failure was not incurred in or aggravated by 
active military service, nor is it any way proximately due 
to, the result of, or aggravated by a service-connected 
disability or disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2009).   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a cardiovascular-renal disorder became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, that 
condition would be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  Such a presumption would be rebuttable, 
however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309. 

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson 
v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 
Vet. App. 341 (1999).

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service-connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level." 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

The Veteran asserts that he has congestive heart failure.  In 
pertinent part, it is contended that the Veteran's congestive 
heart failure is in some way proximately due to or the result 
of his service-connected PTSD. 

A review of the record fails to show a current diagnosis of 
congestive heart failure.  The Board is cognizant of the 
Veteran's appellate assertions.  Nonetheless, the Veteran has 
not submitted any medical evidence to support his contentions 
or which establishes that he has congestive heart failure.  
The Veteran's VA treatment reports dated from 1996 to 2009 
show no diagnosis of congestive heart failure.  VA 
examinations conducted in June 2008 and March 2009 are 
negative for diagnoses of congestive heart failure.  The 2009 
VA examiner notes that the Veteran has an echocardiogram 
which shows a normal EF (ejection fraction) of 50-55 percent 
and that this finding does not support congestive heart 
failure.  He further notes that the Veteran reports a history 
of three vessel blockage, but there is no history of 
hospitalization or Percutaneous Transluminal Coronary 
Angioplasty found in medical records.  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (the Court held that, in the 
absence of proof of a present disability, there can be no 
valid claim).  

Based on a review of the entire evidence of record, it has 
yet to be demonstrated that, at any time either during or 
subsequent to the Veteran's period of active military 
service, he has received a diagnosis of congestive heart 
failure.  As of the time of a service separation examination 
in February 1992, the Veteran's heart was noted to be within 
normal limits, and no pertinent diagnosis was noted.  

The Board acknowledges the Veteran's belief that he has 
congestive heart failure and notes that he is capable of 
reporting his personal observations concerning his symptoms.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as 
a layperson without medical training, the Veteran is not 
qualified to determine whether he has congestive heart 
failure and to etiologically relate such disability to 
service or any event of service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Where a determinative issue 
involves medical causation or a medical diagnosis of this 
complexity, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis or etiology.  Moreover, the above 
discussed VA medical opinions is of great probative weight.  
The opinions were provided by a medical professional after a 
review of the claims file, the Veteran's subjective 
complaints, and examination findings.  The medical opinion is 
also consistent with other objective evidence of record.  
Absent credible medical evidence of a diagnosis of congestive 
heart failure, service connect cannot be established.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for congestive heart failure.  It is yet to be 
demonstrated that, at any time, either in service, or 
thereafter, the Veteran has experienced congestive heart 
failure.  Because there is no evidence of congestive heart 
failure, service connection is not warranted.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of- the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
February 2007, before the original adjudication of the claim.  
The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The February 
2007 VCAA notice letter also provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, in this case, as service connection is 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran.  The Board concludes that the Veteran has been 
afforded appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied. 
 Service treatment records were obtained and associated with 
the claims folder.  The Veteran underwent VA examinations in 
June 2008 and March 2009 to obtain medical evidence as to the 
nature and etiology of his congestive heart failure.  The 
examiners reviewed the claims file, the Veteran's subjective 
history, clinical findings of record, and rendered an opinion 
regarding the Veteran's claimed diagnosis.  The Board finds 
that the opinions are probative and consistent with the 
Veteran's service treatment records. See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Moreover, there is no 
contrary medical opinion or medical evidence in the record, 
and neither the Veteran nor his representative has identified 
or alluded to such medical evidence or opinion.  Thus, the 
Board considers the opinion adequate.  There is no identified 
relevant evidence that has not been accounted for.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for congestive heart 
failure is denied.


REMAND

The Veteran seeks entitlement to service connection for 
hypertension, to include as secondary to the Veteran's 
service-connected PTSD.  

A diagnosis of hypertension was not noted on the separation 
examination in February 1992.  However, according to a March 
1993 reserves treatment report, the Veteran had an elevated 
blood pressure reading of 160/96.  His blood pressure was 
rechecked and was not within normal limits.  The Veteran was 
advised to have his blood pressure monitored periodically at 
that time.  A subsequent January 1999 VA treatment report 
indicates that the Veteran's blood pressure was up, but a 
diagnosis of hypertension was not made at that time.  The 
first documented diagnosis of hypertension is noted in an 
August 2002 VA treatment report.    

The Veteran underwent two VA examinations.  The June 2008 VA 
examiner noted that the Veteran's hypertension is not caused 
by his PTSD.  The March 2009 VA examiner opined that the 
Veteran's hypertension is not at least as likely as not due 
to PTSD based on the rationale that the Veteran's 
hypertension appears to be due to his unhealthy lifestyle 
such as tobacco use and lack of exercise.

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

As noted above, the Veteran was afforded VA medical 
examinations in 2008 and 2009.  The examiners rendered the 
opinions that the Veteran's hypertension is not caused by the 
service-connected PTSD.  However, the examiners failed to 
render an opinion on whether the Veteran's hypertension is 
directly attributable to the Veteran's active service, or 
whether his service-connected PTSD aggravates his nonservice-
connected hypertension.  As such, the Board has no discretion 
and must remand the claim.

Additionally, the Board notes that the record reflects that 
the Veteran was in the Reserves.  Active military, naval, or 
air service includes active duty, any period of active duty 
for training (ACDUTRA) during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training (INACDUTRA) during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2009).  ACDUTRA includes full-time 
duty performed by members of the National Guard of any State 
or the Reserves.  38 C.F.R. § 3.6(c) (2009).  INACDUTRA 
includes duty other than full-time duty performed by a member 
of the Reserves or the National Guard of any State.  
38 C.F.R. § 3.6(d) (2009).  Therefore, verification of all 
dates and types of service (i.e., ACDUTRA or INACDUTRA) that 
the appellant performed in the Reserves must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service 
department including, but not limited to, 
the National Personnel Records Center 
(NPRC) and the Navy Personnel Command to 
verify the specific dates of the Veteran's 
periods of service in the Navy Reserves.  
Periods of ACDUTRA and periods of 
INACDUTRA should be set forth and the 
report added to the claims folder.  The 
claims folder should document the efforts 
made to obtain these records along with 
any negative responses.  If such records 
cannot be obtained, a letter should be 
sent to the appellant informing him of the 
steps taken to obtain the records, listing 
alternative sources, and requesting him to 
furnish any such records in his possession 
or to identify the possible location of 
such records.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to June 2009, the date of the most recent 
evidence of record, should be obtained and 
incorporated in the claims folder.  

3.  Thereafter, the Veteran's entire 
claims folder should be furnished to the 
VA examiner who conducted the most recent 
VA examination for hypertension in March 
2009.  Following a complete review of the 
Veteran's entire claims folder and, in 
particular, treatment records from his 
period in the Reserves, the evaluating 
physician should offer an opinion (with 
supporting rationale) as to whether it is 
at least as likely as not (a 50 percent 
probability or greater) that the Veteran's 
hypertension had its origin during his 
period of active military service, to 
include verified service in the Reserves.  
The examiner should also comment on 
whether the Veteran's service-connected 
PTSD aggravates his nonservice-connected 
hypertension.  If aggravation is found, 
the examiner should provide an estimate of 
the degree of hypertension over and above 
the degree of disability that would exist 
without the aggravation caused by the 
Veteran's service-connected PTSD, e.g., is 
the degree of increased symptomatology 10 
percent, 20 percent, etc., above the 
baseline symptomatology after the effects 
of the service-connected disability are 
first considered?  A complete rationale 
for all opinions expressed must be 
provided. 

Should the examiner who conducted the 
Veteran's most recent VA examination in 
March 2009 prove unavailable, the Veteran 
should be afforded an additional VA 
examination in order to more accurately 
determine the exact nature and etiology of 
his current hypertension.  The AOJ is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notification(s) must be 
associated with the claims file.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should, as noted above, 
specifically comment as to whether the 
Veteran's current hypertension as likely 
as not had its origin during his period of 
active military service, or whether the 
Veteran's PTSD aggravates his 
hypertension, see above.  

Finally, the evaluating or examining 
physician should provide a complete 
rationale for any opinion offered 
regarding the etiology of the Veteran's 
current hypertension.  All such 
information and opinions, when obtained, 
should be made a part of the Veteran's 
claims folder.  

Should it become necessary to afford the 
Veteran an additional VA examination, such 
should be accomplished.  The claims folder 
and a separate copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination 
report.

4.  After completing any additional 
notification and/or development deemed 
necessary, readjudicate the Veteran's 
claim. If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


